
	
		I
		111th CONGRESS
		2d Session
		H. R. 6566
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Mr. King of New York
			 (for himself and Mrs. Lowey)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect children from registered sex offenders, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Sex Offenders Access to
			 Children in Our Communities Act of 2010.
		2.Employment
			 restrictions for registered sex offenders
			(a)In
			 generalSubtitle A of the Sex Offender Notification and
			 Registration Act (42 U.S.C. 16911 et seq.) is amended by adding at the end the
			 following:
				
					132.Employment
				restrictions for registered sex offenders
						(a)In
				generalEach jurisdiction shall prohibit any sex offender
				registered with the jurisdiction under section 113 from—
							(1)accepting a
				position of employment, including a volunteer position, which by the inherent
				nature of the position places the sex offender in direct and substantial
				contact with minors; and
							(2)obtaining a permit
				or permission to carry out an activity or performance that would present direct
				and substantial contact with minors.
							(b)DefinitionIn
				this section, the term direct and substantial contact with minors
				means—
							(1)working with
				minors;
							(2)having the
				opportunity to be alone with minors;
							(3)spending time
				specifically with minors; or
							(4)any other activity
				that is targeted to involve
				minors.
							.
			(b)Rulemaking requiredNot later than 180 days after the date of
			 enactment of this Act, the Attorney General, in consultation with the
			 appropriate agencies of the Federal Government and State and local governments,
			 shall promulgate rules to implement the amendment made by subsection
			 (a).
			3.Grants for
			 implementation of a community accessible sex offender registration tips and
			 support program
			(a)DefinitionsIn
			 this section—
				(1)the term
			 direct and substantial contact with minors means—
					(A)working with
			 minors;
					(B)having the
			 opportunity to be alone with minors;
					(C)spending time
			 specifically with minors; or
					(D)any other activity
			 that is targeted to involve minors;
					(2)the term
			 minor has the meaning given the term in section 111 of the Sex
			 Offender Notification and Registration Act (42 U.S.C. 16911);
				(3)the term
			 national crime information databases has the meaning given the
			 term in section 534 of title 28, United States Code; and
				(4)the term sex
			 offender has the meaning given the term in section 111 of the Sex
			 Offender Notification and Registration Act (42 U.S.C. 16911).
				(b)In
			 generalThe Attorney General may award grants to and enter into
			 contracts with public agencies or nonprofit private organizations, or
			 combinations thereof, to establish the program described in subsection
			 (c).
			(c)Community
			 accessible sex offender tips and support program describedThe
			 community accessible sex offender registration tips and support program
			 established under subsection (b) shall—
				(1)provide a forum
			 for an individual to submit an anonymous or confidential tip regarding any sex
			 offender required to be registered under the Sex Offender Notification and
			 Registration Act (42 U.S.C. 16911 et seq.) who—
					(A)is not complying
			 with the requirements of such Act;
					(B)is in a position
			 which places the sex offender in direct and substantial contact with minors;
			 or
					(C)is engaged
			 in—
						(i)activities in
			 violation of the conditions of the probation or parole of the sex offender;
			 or
						(ii)any
			 other criminal activity;
						(2)enable the
			 analysis and coordination of tips provided under paragraph (1);
				(3)use existing
			 Internet sex offender registries, public information, and the national crime
			 information databases to compare and contrast information and identify—
					(A)sex offenders
			 required to be registered under the Sex Offender Notification and Registration
			 Act (42 U.S.C. 16911 et seq.) who—
						(i)are
			 not complying with the requirements of such Act;
						(ii)are
			 in a position which place the sex offender in direct and substantial contact
			 with minors; or
						(iii)are engaged in
			 high-risk or criminal activities in violation of the conditions of supervision
			 of the sex offender; and
						(B)the location of
			 any sex offenders identified under subparagraph (A) in order to aid the taking
			 of appropriate action by law enforcement; and
					(4)provide a victim
			 of sexual assault, violent crime, and other nonviolent crime who provide
			 information under paragraph (1) with an infrastructure of direct advocacy,
			 therapeutic support, concrete services, and enforcement linkages by certified
			 rape crisis counselors.
				(d)Access to the
			 national crime information databasesNotwithstanding any other
			 provision of law, the Attorney General shall ensure that an agency or
			 organization that is awarded a grant or contract under this section has access
			 to the national crime information databases to the extent that the access is
			 for purposes within the scope of the duties and responsibilities of the agency
			 or organization to assist or support law enforcement agencies in the
			 administration of criminal justice functions relating to sex offenders.
			(e)PriorityIn
			 making grants or contracts under this section, the Attorney General shall give
			 priority to applications submitted by public agencies or nonprofit private
			 organizations that demonstrate—
				(1)success in
			 educating the public regarding Federal, State, and local sex offender
			 registration and notification requirements and restrictions;
				(2)a
			 responsible use of information collected through an established interactive
			 telephone helpline or Internet Web site;
				(3)success in
			 collaborating and assisting the public and community organizations in
			 accessing—
					(A)sex offender
			 registration and notification information; and
					(B)minor and adult
			 sexual abuse prevention resources;
					(4)success in
			 processing tips from the public regarding sex offenders, including the
			 monitoring and management of sex offenders through an established sex offender
			 registration and notification telephone helpline or Internet Web site;
				(5)experience in
			 providing direct advocacy, therapeutic support, and concrete services to
			 victims of sexual abuse and other violent and nonviolent crimes by certified
			 rape crisis counselors; and
				(6)success in
			 collaborating with law enforcement agencies—
					(A)in the provision
			 of information received from the public regarding sex offenders who are not
			 acting in compliance with the requirements of the Sex Offender Notification and
			 Registration Act (42 U.S.C. 16911 et seq.); and
					(B)in mitigating the
			 potential threat to public safety of sex offenders who—
						(i)are
			 engaged in high-risk or criminal activities; or
						(ii)are
			 in positions which place the sex offenders in direct and substantial contact
			 with minors.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated $3,000,000
			 to carry out the grants authorized under subsection (b) for each of fiscal
			 years 2011 through 2015, and such sums as are necessary thereafter.
			4.Reducing
			 unnecessary printing and publishing costs of Government documents
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall coordinate with the head of each Executive agency,
			 as defined in section 105 of title 5, United States Code, to—
				(1)determine which Government publications
			 could be made available on Government Web sites and no longer printed;
			 and
				(2)devise a strategy to reduce overall
			 Government printing costs by not less than a total of $15,000,000 over the
			 5-year period beginning with fiscal year 2011.
				(b)RequirementIn carrying subsection (a), the Director of
			 the Office of Management and Budget shall ensure that essential printed
			 documents that are prepared for individuals who receive benefits under the
			 Social Security program, Medicare beneficiaries, and individuals living in
			 areas with limited Internet access or use continue to remain available in
			 print.
			5.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision or amendment to
			 any person or circumstance, is held to be unconstitutional, the remainder of
			 this Act and the amendments made by this Act, and the application of the
			 provisions and amendments to any person or circumstance, shall not be affected
			 by the holding.
		
